 

 

 

 

Case 4:19-cv-02252-YGR Document 32-1 Filed 08/16/19 Page 1 of 2

 

  
 

    
    
 

 

   

 

;
Align top of FedEx Express® shipping label here.
smart cesarean ipenapriaciictoys allan
fontein tt ID: NOTA (707) 604-7796 eae 1p DATE ‘jueucis By
FedEx carbon-neutral =. aur austoies,”. ee is
envelope shipping Wins"
GUERNEVILLE, CA 95446
UNITED STATES US
‘\ | US DISTRICT caURT oe at ‘ 5
AAR — 0% 208 1301 CLAY ST ch Ne
Fe _ SUITE #4005 - Se Aa B
* U3 OAKLAND CA 946120 2 eee: |
Gnu! Pee Yo: Bee “REF? RYAN’ BEST \
0813 oO: DEPT:
S15 Wl Lo

1

 

Express
a
Ha a

 

cast) 189 3856 7813 MORNING 2DAY

—\ ca JENA 8

a |
eas!

4
aa we EN AR

<
=

   

J192019062401uv

FRY = 16 AUG (070A
 

 

Case 4:19-cv-02252-YGR Document 32-1 Filed 08/16/19 Page 2 of 2

 

 

 

 

Express

Helping the environment.

When you use envelopes that are part of
our FedEx carbon-neutral envelope
shipping program, you're helping support
sustainable projects like wind farms and
reforestation. Our investments in these
projects help neutralize the carbon
emitted when shipping, all at no extra cost
to you. Now that’s a breath of fresh air.

See how FedEx connects the world in
responsible and resourceful ways at
earthsmart.fedex.com. Join our efforts
by recycling this envelope.

@:=
FedEx carbon-neutral

envelope shipping

Extremely Urgent

For FedEx Express® Shipments Only

Contents should be compatible with the
container and packed securely. For
shipping terms and conditions and our
limits of liability, refer to the applicable
FedEx Express shipping document, the

~ current FedEx Service Guide, or conditions
~~ of carriage.

For more information on FedEx Express
services, solutions, and shipping
locations, go to fedex.com, or contact
your nearest FedEx location.

© 2013 FedEx 155475/155476 REV 9/13

< Insert shipping

document here.

 

I I A Rh NR A Sg a
YQ
SS

 

   
